DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 10, Gronli (US 2011/0072920) is considered the closest prior art, disclosing an actuator having a housing (see Fig. 6) and a rod (see Fig. 6, showing an idler gear 356 with a mounting shaft, with the mounting shaft being considered the rod) having two actuator assemblies (see Fig. 6) each being roller screw mechanisms having roller screws and roller nuts (see Fig. 6) driven by a rotational means in the form of an electric motor (512, 513) and an actuating element (552, 553). 
Gronli, further discloses that the rod is in indirect contact with the actuating elements with the idler gear, but does not disclose that the rod has a rounded end surface that is in contact with a contact face on each of the actuation elements.
It would have not been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention without impermissible hind sight to modify Gronli to have such a structure. Further, such a modification would render Gronli inoperable since the gear meshing contact with the actuating elements is required for the two actuators to operate as intended if one of the actuators loses power.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658